AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                          Eastern District
                                                          __________       of Wisconsin
                                                                       District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 20-1069M(NJ)
     Cellular phone assigned telephone number                               )
        (262) 321-4730, International Mobile                                )
    Subscriber Identity (IMSI): 311480498110837                             )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                        Eastern   District of            Wisconsin
(identify the person or describe the property to be searched and give its location):
  See attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See attachment B




        YOU ARE COMMANDED to execute this warrant on or before                November 10, 2020        (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                    Honorable Nancy Joseph                   .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     ✔ for 30 days (not to exceed 30) u until, the facts justifying,
     u                                                                g, thee llater
                                                                                a er specific date of
                                                                                at                                                     .


Date and time issued:          10/27/2020 10:48 am
                                                                                                          JJudge’s
                                                                                                           Ju
                                                                                                            udg
                                                                                                              dge’s sign
                                                                                                                    signature
                                                                                                                       nature

City and state: Milwaukee, WI.                                                                    Honorable Nancy Joseph
                                                                                                        Printed name and title
                             Case 2:20-mj-01069-NJ Filed 10/27/20 Page 1 of 21 Document 1
                                  ATTACHMENT A

                               Property to Be Searched

1. The cellular telephone assigned call number (262) 321-4730, with International Mobile

   Equipment Identity 352022072828963 and International Mobile Subscriber Identity

   311480498110837 (the “Target Cell Phone”), whose wireless service provider is Cellco

   Partnership DBA Verizon Wireless, a company headquartered at 180 Washington Valley

   Road, Bedminster, NJ 07921.


2. Information about the location of the Target Cell Phone that is within the possession,

   custody, or control of Cellco Partnership DBA Verizon Wireless .




      Case 2:20-mj-01069-NJ Filed 10/27/20 Page 2 of 21 Document 1
                                       ATTACHMENT B

                                 Particular Things to be Seized

       All information about the location of the Target Cell Phone described in Attachment A

for a period of forty-five days from the date the warrant is signed, during all times of day and

night. “Information about the location of the Target Cell Phone” includes all available E-911

Phase II data, GPS data, latitude-longitude data, and other precise location information, as well

as all data about which “cell towers” (i.e., antenna towers covering specific geographic areas)

and “sectors” (i.e., faces of the towers) received a radio signal from the cellular telephone

described in Attachment A.

       To the extent that the information described in the previous paragraph (hereinafter,

“Location Information”) is within the possession, custody, or control of Cellco Partnership DBA

Verizon Wireless is required to disclose the Location Information to the government. In

addition, Cellco Partnership DBA Verizon Wireless must furnish the government all

information, facilities, and technical assistance necessary to accomplish the collection of the

Location Information unobtrusively and with a minimum of interference with Cellco Partnership

DBA Verizon Wireless’s services, including by initiating a signal to determine the location of

the Target Cell Phone on Cellco Partnership DBA Verizon Wireless’s network or with such other

reference points as may be reasonably available, and at such intervals and times directed by the

government. The government shall compensate Cellco Partnership DBA Verizon Wireless for

reasonable expenses incurred in furnishing such facilities or assistance.

       This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).




           Case 2:20-mj-01069-NJ Filed 10/27/20 Page 3 of 21 Document 1
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                   Eastern DistrictDistrict
                                                    __________      of Wisconsin
                                                                            of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )                Case No.
  &HOOXODU SKRQH DVVLJQHG WHOHSKRQH QXPEHU                                )                0 1-
   ,QWHUQDWLRQDO 0RELOH 6XEVFULEHU ,GHQWLW\                         )
                                                                             )
              ,06,  
    $33/,&$7,21)25$:$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 6HH DWWDFKPHQW $

located in the              (DVWHUQ               District of                 :LVFRQVLQ              , there is now concealed (identify the
person or describe the property to be seized):
 6HH DWWDFKPHQW %


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               Y evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        86&  D                              6HH DWWDFKHG DIILGDYLW



          The application is based on these facts:
        6HH DWWDFKHG DIILGDYLW


           u Continued on the attached sheet.
           u Delayed notice of  days (give exact ending date if more than 30 days:                                       ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                               'LJLWDOO\VLJQHGE\67(9(1'(6&+/(5 $IILOLDWH 
                                                                              67(9(1'(6&+/(5 $IILOLDWH       'DWH 

                                                                                                   Applicant’s signature

                                                                                               6WHYHQ 'HVFKOHU '($ 7)2
                                                                                                   Printed name and title

Attested to by the applicant in accordance with the requirements
                                                              ents of Fed. R. Crim. P. 4.1 bby y
                      WHOHSKRQH                       (specify rel
                                                               reliable
                                                                eellia
                                                                  liia
                                                                     abl
                                                                       ble el        i means).
                                                                           eelectronic
                                                                             lec
                                                                              e tron
                                                                                   nic


Date:2FWREHU
                                                                                                     Judge’s
                                                                                                     Ju
                                                                                                      uddgge’
                                                                                                           e s signat
                                                                                                               signature
                                                                                                                    ture

City and state: 0LOZDXNHH :,                                                                  +RQRUDEOH 1DQF\ -RVHSK
                                                                       Printed name and title
                        Case 2:20-mj-01069-NJ Filed 10/27/20 Page 4 of 21    Document 1
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 20-1069M(NJ)
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title




                             Case 2:20-mj-01069-NJ Filed 10/27/20 Page 5 of 21 Document 1
                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

       I, Steven H. Deschler, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the

location of the cellular telephone assigned call number (262) 321-4730, with International

Mobile Equipment Identity 352022072828963 and International Mobile Subscriber Identity

311480498110837 (the “Target Cell Phone”), whose service provider is Cellco Partnership DBA

Verizon Wireless, a wireless telephone service provider headquartered in Bedminster, NJ. The

Target Cell Phone is described herein and in Attachment A, and the location information to be

seized is described herein and in Attachment B.

       2.      I am a Detective with the Kenosha Police Department and have been since

October 1, 1997. On May 17, 2017, I was deputized as a Task Force Office with the Drug

Enforcement Administration. I was a member of the Kenosha Drug Operations Group from

January 2009 to December 2016 and have held a position in other Speical Investigation Units

since January 2003.

       3.       As a local and federally sworn law enforcement officer, I have participated in the

investigation of narcotics-related offenses, resulting in the prosecution and conviction of

numerous individuals and the seizure of illegal drugs, weapons, stolen property, millions of

dollars in United States currency and other evidence of criminal activity. As a narcotics

investigator, I have interviewed many individuals involved in drug trafficking and have obtained

information from them regarding acquisition, sale, importation, manufacture, and distribution of

controlled substances. Through my training and experience, I am familiar with the actions,




            Case 2:20-mj-01069-NJ Filed 10/27/20 Page 6 of 21 Document 1
habits, traits, methods, and terminology utilized by the traffickers and abusers of controlled

substances. I have participated in all aspects of drug investigations, including physical

surveillance, execution of search warrants, undercover transactions, court-ordered wiretaps,

analysis of phone and financial records, and arrests of numerous drug traffickers. I have been the

affiant on many search warrants. I have also spoken on numerous occasions with other

experienced narcotics investigators, concerning the methods and practices of drug traffickers and

money launderers. Furthermore, I have attended training courses which specialized in the

investigation of narcotics trafficking and money laundering. Through these investigations, my

training and experience, and conversations with other law enforcement personnel, I have become

familiar with the methods used by drug traffickers to manufacture, smuggle, safeguard, and

distribute narcotics, and to collect and launder trafficking-derived proceeds. I am further aware

of the methods employed by major narcotics organizations to thwart any investigation of their

illegal activities.

        4.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. Throughout this affidavit,

reference will be made to case agents. Case agents are those federal, state, and local law

enforcement officers who have directly participated in this investigation, and with whom your

affiant has had regular contact regarding this investigation. This affidavit is intended to show

merely that there is sufficient probable cause for the requested warrant and does not set forth all

of my knowledge about this matter.

        5.       Based on the facts set forth in this affidavit, there is probable cause to believe

that violations of 21 USC 841 (a) (1), 846 have been committed, are being committed, and will

be committed by Ronnie MITCHELL DTO members. There is also probable cause to believe

                                                   2



             Case 2:20-mj-01069-NJ Filed 10/27/20 Page 7 of 21 Document 1
that the location information described in Attachment B will constitute evidence of these

criminal violations 21 USC 841 (a) (1) and 846, and will lead to the identification of individuals

who are engaged in the commission of these offenses.

                                         PROBABLE CAUSE

       6.      During December 2019 the Racine County Sheriff Office Metro Drug Unit

(MDU) initiated a drug investigation of the Ronnie MITCHELL Drug Trafficking Organization

(DTO) in which numerous DTO members are distributing fentanyl, heroin, crack cocaine,

Oxycodone pills, and Suboxone strips in Racine, Wisconsin. DEA Special Agents and Task

Force Officers and MDU Agents have utilized three different Confidential Sources (CS) to

conduct over 70 controlled purchases of fentanyl, heroin, crack cocaine, ecstasy, Suboxone

strips, and Oxycodone pills. The three DEA CSs utilized phone number (224) 717-6253, (the

first MITCHELL DTO drug phone number), the current MITCHELL DTO drug phone number

of (262) 308-3368 and one of the Confidential Sources utilized Ronnie MITCHELL’s phone

number of (262) 321-4730 (the “Target Cell Phone”), to arrange the purchase of controlled

substances. The DTO members work different shifts distributing controlled substances for the

MITCHELL DTO throughout the week.

       7.      Based on information from the Confidential Sources, recorded phone calls, and

observations during CS’ purchases of controlled substances, case agents developed a

hierarchy/rank structure in the DTO. Ronnie R. MITCHELL is believed to be the DTO’s source

of supply. Devereaux A. PATTON was identified as the head of the DTO in Racine, Wisconsin.

Stevie L. PATTON Jr., Martiese D. HUDSON, Brian J. EDWARDS, Terry N. MCLAIN, Angela

M. BRZINSKI, Menachin O. BROWN, Deshawn T. CHATMAN, Alexander MONETTE, Brian



                                                3



            Case 2:20-mj-01069-NJ Filed 10/27/20 Page 8 of 21 Document 1
SAUNDERS, April DAVIS, Dawneitha GANT, and Shane TRENTADUE were identified as

“runners’ and selling the controlled substances for the DTO.

       8.       Between December 2019 and July 2020, Metro Agents utilized the three

Confidential Sources to conduct a minimum of 70 purchases of controlled substances, to include

fentanyl, heroin, crack cocaine, ecstasy, Suboxone strips, and Oxycodone pills from MITCHELL

DTO members, to include Devereaux A. PATTON, Stevie L. PATTON Jr., Martiese D.

HUDSON, Brian J. EDWARDS, Terry N. MCLAIN, Angela M. BRZINSKI, Menachin O.

BROWN, Deshawn T. CHATMAN, Alexander MONETTE, Brian SAUNDERS, April DAVIS,

Dawneitha GANT, and Shane TRENTADUE. The three Confidential Sources individually

called (224) 717-6253, (the first MITCHELL DTO drug phone number) from December 2019 to

June 2020, to arrange the purchases of controlled substances. Two Confidential Sources

individually called (262) 308-3368, (the new MITCHELL DTO drug phone number) from June

2020 to July 2020 to arrange the purchase of controlled substances from DTO members.

       9.       In May of 2020, one Confidential Source called Ronnie MITCHELL’s phone

number of (262) 412-2027 to arrange the purchase of controlled substances.

       10.      In June of 2020, Racine County Sheriff’s Office Metro Drug Unit (MDU) Agent

Tom Knaus met up with CS #1. CS #1 told MDU Agent Knaus that s/he had try to call Ronnie

MITCHELL’s phone number of (262) 412-2027, to setup a future controlled buy, however he

did not answer. After Ronnie MITCHELL did not answer his phone, CS #1 called the

MITCHELL DTO drug phone number of (224) 717-6253 (the first MITCHELL DTO drug

phone number). CS #1 spoke with Martiese HUDSON, a MITCHELL DTO member, and asked

for him to have Ronnie MITCHELL give the CS a call. After a couple of minutes, Ronnie



                                               4



             Case 2:20-mj-01069-NJ Filed 10/27/20 Page 9 of 21 Document 1
MITCHELL did call the CS. Ronnie MITCHELL instructed the CS to call him at (262) 321-

4730 (the “Target Cell Phone”) to arrange for the drug trasactions.

       11.    Between June 2020 and October 2020, Metro Agents utilized one Confidential

Source to conduct a minimum of four purchases of controlled substances, to include heroin

(suspected fentanyl) and crack cocaine from Ronnie MITCHELL. The Confidential Source

called (262) 321-4730, (the “Target Cell Phone”) from June 2020 to July 2020, to arrange the

purchases of controlled substances. The following details the most recent controlled substance

purchases:

                  a. On August 27, 2020, Metro Agents Tom Knaus and Donald

                      Vandervest met with CS #1, in order to conduct a Oxycodone pill and

                      heroin (suspected fentanyl) buy in Racine, WI. The CS called Ronnie

                      MITCHELL at (262) 321-4730 (the “Target Cell Phone”) and arranged to

                      purchase the Oxycodone pills and heroin (suspected fentanyl) from

                      MITCHELL. During the phone call, MITCHELL stated he had eight

                      Suboxone strips. Agents Knaus and Vandervest drove CS #1 to Case

                      Avenue and DeKoven Avenue in Racine, WI, the buy location. At the buy

                      location, the CS entered a maroon Chevrolet Express van and saw

                      Devereaux PATTON was the driver, Ronnie MITCHELL was the front

                      seat passenger, and two unknown people were seated in the back of the

                      van. The CS gave MITCHELL $1,030 of pre-recorded Metro MDU and

                      MITCHELL gave CS #1 20 30 mg Oxycodone pills and eight Suboxone

                      strips. MITCHELL asked CS #1 if the white female in the gold minivan

                      gave CS #1 seven halves (half gram bags of heroin). CS #1 told

                                               5



         Case 2:20-mj-01069-NJ Filed 10/27/20 Page 10 of 21 Document 1
         MITCHELL, “no”. MITCHELL directed CS #1 to go to the gold minivan

         (gold Kia Sedona displaying Wisconsin registration KA7936) and obtain

         the heroin. The CS met with the driver of the gold van and obtained the

         heroin (suspected fentanyl). Case agents identified the driver Angela

         BRZINSKI as the driver of the gold van. Agent Knaus weighed the heroin

         and it weighed approximately 3.6 grams. Agent Knaus tested a small

         sample of the suspected fentanyl utilizing a NARK II test kit and the test

         result indicated the presence of heroin.

      b. On September 11, 2020, Metro Agents Tom Knaus and Donald

         Vandervest met with CS #1, in order to conduct a Oxycodone pill,

         Suboxone, and heroin (suspected fentanyl) buy in Racine, WI. The CS

         called Ronnie MITCHELL at (262) 321-4730 (the “Target Cell Phone”)

         and arranged to purchase the Oxycodone pills and heroin (suspected

         fentanyl) from MITCHELL. Agents Knaus and Vandervest drove CS #1

         to Case Avenue and DeKoven Avenue in Racine, WI, the buy

         location. While the Agents and CS #1 waited for MITCHELL to arrive,

         the CS had phone contact with MITCHELL at 262-321-

         4730. MITCHELL told CS #1 that he was waiting to obtain the

         Oxycodone pills. At approximately 12:32 p.m., a white Buick arrived at

         the buy location and CS #1 entered the vehicle. CS #1 stated Devereaux

         PATTON was the driver of the vehicle and sole occupant. CS #1 saw

         PATTON was on a video call with MITCHELL and CS #1 could see and

         hear MITCHELL talking. According to CS #1, MITCHELL was mad that

                                   6



Case 2:20-mj-01069-NJ Filed 10/27/20 Page 11 of 21 Document 1
         his pill source was not cooperating and wanted CS #1 to keep his/her

         “guy” in town until the pills arrived. The CS gave PATTON $850 of pre-

         recorded Metro MDU and PATTON gave CS #1 the heroin (suspected

         fentanyl) and 50 Suboxone strips. TFO Steve Deschler weighed the

         heroin (suspected fentanyl) and it weighed approximately 3.6 grams. TFO

         Jessie Lewis tested a small sample of the suspected fentanyl utilizing a

         NARK II #33 test kit and the test result indicated the presence

         of heroin. TFO Lewis counted 50 individually packaged Suboxone

         sublingual strips.

      c. On September 30, 2020, Metro Drug Unit Agent Thomas Knaus met with

         CS #1, in order to conduct a purchase of 25 30 mg Oxycodone pills and

         approximately 3.5 grams of heroin. The CS made a recorded call to

         Ronnie MITCHELL at (262) 321-4730 (the “Target Cell Phone”) and

         arranged to purchase the Oxycodone pills and heroin. The CS received

         another phone call from Ronnie MITCHELL at (262) 321-4730 (the

         “Target Cell Phone”) and MITCHELL instructed the CS to go to Grand

         Avenue and DeKoven Avenue in Racine, WI. At approximately 2:49

         p.m., a maroon Chevrolet Trailblazer displaying Wisconsin registration

         ML5408 parked in the 1900 block of Grand Avenue and across from the

         undercover vehicle. CS #1 exited the undercover vehicle and walked to

         the vehicle’s driver’s door. The CS met with Menachin O. BROWN, the

         driver of the Chevrolet Trailblazer. The CS gave BROWN $1100 MDU

         OAF and purchased the Oxycodone pills and heroin from BROWN. CS

                                   7



Case 2:20-mj-01069-NJ Filed 10/27/20 Page 12 of 21 Document 1
         #1 also received a sample of crack cocaine from BROWN. Agent Knaus

         utilized a NARK II field test kit on a small portion of the heroin and

         received a positive reaction for the presence of heroin.

      d. On October 15, 2020, Metro Drug Unit Agent Thomas Knaus met with CS

         #1, in order to conduct a purchase of 50 30 mg Oxycodone pills and

         approximately 3.5 grams of heroin. The CS made a recorded call to

         Ronnie MITCHELL at (262) 321-4730 (the “Target Cell Phone”) and

         arranged to purchase the Oxycodone pills and heroin. Ronnie

         MITCHELL instructed CS #1 to meet at Grand Avenue and DeKoven

         Avenue in Racine, WI. Agent Donald Vandervest and Agent Knaus drove

         the CS to the buy location and parked behind a blue Hyndai Sonata

         displaying temporary Illinois registration 515V239. CS #1 exited the

         undercover vehicle and sat in the rear passenger seat of the blue Hyundai

         Sonata. CS #1 stated Ronnie MITCHELL was driving the vehicle and a

         black male was seated in the front passenger seat. CS #1 gave $1900

         MDU OAF to the front seat passenger and he handed the CS a pink

         cardboard box which contained the Oxycodone pills and heroin. TFO

         Deschler weighed the suspected heroin and it weighed approximately 3.5

         grams. TFO Steve Deschler utilized a NARK II field test kit on a small

         portion of the heroin and received a positive reaction for the presence of

         fentanyl.

      e. No subscriber name or address is listed for (262) 321-4730 (the “Target

         Cell Phone”). The primary user for (262) 321-4730 (the “Target Cell

                                   8



Case 2:20-mj-01069-NJ Filed 10/27/20 Page 13 of 21 Document 1
                       Phone”) is MITCHELL DTO member Ronnie MITCHELL. Probable

                       cause to collect location information for (262) 321-4730 (the “Target Cell

                       Phone”) for the next 45 days is based on CS #1 utilizing phone number

                       (262) 321-4730, (the “Target Cell Phone”), to arrange the purchase of

                       controlled substances from numerous members of the MITCHELL DTO.

       12.     The Milwaukee DEA District Office and the Racine County Sheriff Office Metro

Drug Unit is investigating the Ronnie MITCHELL DTO for distribution of fentanyl, heroin,

crack cocaine, Oxycodone pills, ecstasy, and Suboxone strips. The investigation to date has

included traditional law enforcement methods, including, but not limited to: interviews with

confidential sources and sources of information; information from other law enforcement

officers; documentary evidence; pen register trap and trace, and telephone toll data; controlled

buys of drugs, controlled meetings with targets, recorded telephone calls with targets, and

controlled payments of money; physical surveillance, and court-authorized monitoring of the

DTO’s drug cellular telephone, (262) 321-4730 (the “Target Cell Phone”), used by DTO

members to facilitate their drug trafficking activities with each other and their associates.

       13.     On numerous dates between January 2020 and September 2020, CS #1 was

interviewed and provided detailed information about the current and past drug-trafficking

activities of MITCHELL DTO members. For several reasons, case agents believe CS #1 is

reliable and credible. First, CS #1 has been providing information since January 2020. Second,

CS #1’s information is substantially against CS #1’s penal interest. Third, the information

provided by CS #1 is consistent with evidence obtained elsewhere in this investigation where

CS-1 was utilized, and/or substantial portions of CS #1’s information have been corroborated

through independent investigation, including recorded conversations, surveillance, information

                                                  9



          Case 2:20-mj-01069-NJ Filed 10/27/20 Page 14 of 21 Document 1
from other confidential sources, and subsequent controlled buys made by case agents. For

example, CS #1 informed case agents that CS #1 used (262) 321-4730 (the “Target Cell Phone”),

to contact MITCHELL DTO members, which call detail records confirm. Finally, CS #1 has had

an adequate opportunity to directly observe the events discussed and/or has heard conversations

directly from the individuals discussed. CS # 1 has two 2003 misdemeanor conviction of

resisting or obstructing an officer, a 2005 misdemeanor conviction for possess drug

paraphernalia, a 2005 misdemeanor conviction for criminal trespass to dwelling, a 2005

misdemeanor conviction for criminal damage to property, a 2005 misdemeanor conviction for

carrying a concealed weapon, a 2010 misdemeanor conviction for possess drug paraphernalia, a

2017 non-criminal conviction for prostitution – nonmarital sexual intercourse, and a 2018 non-

criminal conviction for escort license required. CS #1 is cooperating for financial compensation.

For these reasons, I consider CS #1 to be reliable.

       14.      On numerous dates between January 2020 and July 2020, CS #2 was interviewed

and provided detailed information about the current and past drug-trafficking activities of

MITCHELL DTO members. For several reasons, case agents believe CS #2 is reliable and

credible. First, CS #2 has been providing information since January 2020. Second, CS #2’s

information is substantially against CS #2’s penal interest. Third, the information provided by

CS #2 is consistent with evidence obtained elsewhere in this investigation where CS #2 was

utilized, and/or substantial portions of CS #2’s information have been corroborated through

independent investigation, including recorded conversations, surveillance, information from

other confidential sources, and subsequent controlled buys mde by case agents. For example, CS

#2 informed case agents that CS #2 used the MITCHELL DTO drug phone numbers of (224)

717-6253 and (262) 308-3368 to contact MITCHELL DTO members, which call detail records

                                                10



          Case 2:20-mj-01069-NJ Filed 10/27/20 Page 15 of 21 Document 1
confirm. Finally, CS #2 has had an adequate opportunity to directly observe the events discussed

and/or has heard conversations directly from the individuals discussed. CS # 2 has a 2016 non-

criminal arrest from retail theft. CS #2 is cooperating for financial compensation. For these

reasons, I consider CS #2 to be reliable.

        15.     On numerous dates between December 2019 and July 2020, CS #3 was

interviewed and provided detailed information about the current and past drug-trafficking

activities of MITCHELL DTO members. For several reasons, case agents believe CS #3 is

reliable and credible. First, CS #3 has been providing information since December 2019. Second,

CS #3’s information is substantially against CS #3’s penal interest. Third, the information

provided by CS #3 is consistent with evidence obtained elsewhere in this investigation where CS

#3 was utilized, and/or substantial portions of CS #3’s information have been corroborated

through independent investigation, including recorded conversations, surveillance, information

from other confidential sources, and subsequent controlled buys made by case agents. For

example, CS #3 informed case agents that CS #3 used the MITCHELL DTO drug phone

numbers of (224) 717-6253 and (262) 308-3368 to contact MITCHELL DTO members, which

call detail records confirm. Finally, CS #3 has had an adequate opportunity to directly observe

the events discussed and/or has heard conversations directly from the individuals discussed. CS #

3 has a 2009 misdemeanor conviction for domestic abuse restraining order violation, a 2016

misdemeanor conviction for retail theft – intent conceal, a 2016 misdeneanor conviction for bail

jumping – misdemeanor, and a 2016 misdemeanor conviction for hit and run – habitual

criminality. CS #3 is cooperating for financial compensation. For these reasons, I consider CS

#3 to be reliable.



                                                11



          Case 2:20-mj-01069-NJ Filed 10/27/20 Page 16 of 21 Document 1
       16.     Based upon my training and experience, I know that a “controlled buy” (and/or

controlled contact) is a law enforcement operation in which an informant purchases drugs from a

target. The operation is conducted using surveillance, usually audio and video taping equipment,

and pre-recorded purchase money. When an informant is used, he/she is searched for contraband,

weapons, and money before the operation. The informant is also wired with a concealed body

recorder and monitoring device. When the transaction is completed, the informant meets cases

agents at a pre-determined meet location and gives the purchased drugs and the

recording/monitoring equipment to the case agents. The informant is again searched for

contraband, weapons, and money. Additionally, all telephone calls made by the informant while

under the direction and control of case agents are recorded.

       17.     In my training and experience, I have learned that Cellco Partnership DBA

Verizon Wireless is a company that provides cellular telephone access to the general public. I

also know that providers of cellular telephone service have technical capabilities that allow them

to collect and generate at least two kinds of information about the locations of the cellular

telephones to which they provide service: (1) E-911 Phase II data, also known as GPS data or

latitude-longitude data, and (2) cell-site data, also known as “tower/face information” or cell

tower/sector records. E-911 Phase II data provides relatively precise location information about

the cellular telephone itself, either via GPS tracking technology built into the phone or by

triangulating on the device’s signal using data from several of the provider’s cell towers. Cell-

site data identifies the “cell towers” (i.e., antenna towers covering specific geographic areas) that

received a radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces of

the towers) to which the telephone connected. These towers are often a half-mile or more apart,

even in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower

                                                 12



          Case 2:20-mj-01069-NJ Filed 10/27/20 Page 17 of 21 Document 1
closest to a wireless device does not necessarily serve every call made to or from that device.

Accordingly, cell-site data is typically less precise that E-911 Phase II data.

       18.     Based on my training and experience, I know that Cellco Partnership DBA

Verizon Wireless can collect E-911 Phase II data about the location of the Target Cell Phone,

including by initiating a signal to determine the location of the Target Cell Phone on Cellco

Partnership DBA Verizon Wireless’s network or with such other reference points as may be

reasonably available.

       19.      Based on my training and experience, I know that Cellco Partnership DBA

Verizon Wireless can collect cell-site data about the Target Cell Phone.

                                 AUTHORIZATION REQUEST

       20.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

       21.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the

Target Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure

would give that person an opportunity to destroy evidence, change patterns of behavior, notify

confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as

                                                 13



          Case 2:20-mj-01069-NJ Filed 10/27/20 Page 18 of 21 Document 1
defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

         22.   I further request that the Court direct Cellco Partnership DBA Verizon Wireless to

disclose to the government any information described in Attachment B that is within the

possession, custody, or control of Cellco Partnership DBA Verizon Wireless for a time period of

45 days from the date the warrant is signed. I also request that the Court direct Cellco

Partnership DBA Verizon Wireless to furnish the government all information, facilities, and

technical assistance necessary to accomplish the collection of the information described in

Attachment B unobtrusively and with a minimum of interference with Cellco Partnership DBA

Verizon Wireless’s services, including by initiating a signal to determine the location of the

Target Cell Phone on Cellco Partnership DBA Verizon Wireless’s network or with such other

reference points as may be reasonably available, and at such intervals and times directed by the

government. The government shall reasonably compensate Cellco Partnership DBA Verizon

Wireless for reasonable expenses incurred in furnishing such facilities or assistance.

         23.   I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cell Phone outside of daytime

hours.




                                                14



           Case 2:20-mj-01069-NJ Filed 10/27/20 Page 19 of 21 Document 1
                                  ATTACHMENT A

                               Property to Be Searched

1. The cellular telephone assigned call number (262) 321-4730, with International Mobile

   Equipment Identity 352022072828963 and International Mobile Subscriber Identity

   311480498110837 (the “Target Cell Phone”), whose wireless service provider is Cellco

   Partnership DBA Verizon Wireless, a company headquartered at 180 Washington Valley

   Road, Bedminster, NJ 07921.


2. Information about the location of the Target Cell Phone that is within the possession,

   custody, or control of Cellco Partnership DBA Verizon Wireless .




      Case 2:20-mj-01069-NJ Filed 10/27/20 Page 20 of 21 Document 1
                                       ATTACHMENT B

                                 Particular Things to be Seized

       All information about the location of the Target Cell Phone described in Attachment A

for a period of forty-five days from the date the warrant is signed, during all times of day and

night. “Information about the location of the Target Cell Phone” includes all available E-911

Phase II data, GPS data, latitude-longitude data, and other precise location information, as well

as all data about which “cell towers” (i.e., antenna towers covering specific geographic areas)

and “sectors” (i.e., faces of the towers) received a radio signal from the cellular telephone

described in Attachment A.

       To the extent that the information described in the previous paragraph (hereinafter,

“Location Information”) is within the possession, custody, or control of Cellco Partnership DBA

Verizon Wireless is required to disclose the Location Information to the government. In

addition, Cellco Partnership DBA Verizon Wireless must furnish the government all

information, facilities, and technical assistance necessary to accomplish the collection of the

Location Information unobtrusively and with a minimum of interference with Cellco Partnership

DBA Verizon Wireless’s services, including by initiating a signal to determine the location of

the Target Cell Phone on Cellco Partnership DBA Verizon Wireless’s network or with such other

reference points as may be reasonably available, and at such intervals and times directed by the

government. The government shall compensate Cellco Partnership DBA Verizon Wireless for

reasonable expenses incurred in furnishing such facilities or assistance.

       This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).




          Case 2:20-mj-01069-NJ Filed 10/27/20 Page 21 of 21 Document 1
